Appeal by plaintiff from an order of the Supreme Court, Nassau County, dated March 20, 1972, which denied her motion to modify a judgment of divorce to provide an allowance for clothing for the two minor children of the parties. Order reversed, without costs, and motion remitted to the Special Term for a hearing on the factual issues presented and for a determination de novo. In our opinion, too many relevant factual issues were left undecided by Special Term. The needs of the children, the income of the defendant father and the true intent of. the parties, as manifested in the discussions as to a prospective stipulation relating to clothing provisions, are all without resolution. Since the welfare of children is at issue, a hearing must be had to determine what action is just *982and to their benefit. Rabin, P. J., Hopkins, Martuscello, Latham and Christ, JJ., concur.